Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Response to Election/Restrictions
1.	Applicant’s election without traverse of Group I, claims 1-13, in the reply filed on 07/15/2022 is acknowledged.
2.	Claims 14-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention(s), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/15/2022.

Specification
3.	The examiner has not checked the specification to the extent necessary to determine the presence of all possible minor errors (grammatical, typographical, and idiomatic).  Cooperation of the applicant(s) is requested in correcting any errors of which applicant(s) may become aware of in the specification, in the claims and in any further amendment(s) that applicant(s) may file.
	Applicant(s) is also requested to complete the status of the copending applications referred to in the specification by their Attorney Docket Number or Application Serial Number, if any.
The status of the parent application(s) and/or any other application(s) cross-referenced to this application, if any, should be updated in a timely manner.




Response to Information Disclosure Statement (IDS)
4.	The information disclosure statement filed 12/16/2020 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because of the following reasons.
	The Document 16/898,173 cited on the PTO-1449 Form (filed on 12/16/2020) is not submitted with the application and it is a U.S. Application not a U.S. Patent Document.  This U.S. Application has a U.S. Patent No. US 2020/0391185 A1, which is already cited on the PTO-1449 Form filed on 04/18/2022.
	It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Claim Rejections - 35 USC § 112 (Second Paragraph)
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claims 5, 10, & 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A.	Regarding claim 5, “x” is not particularly pointed out in the claim, thus renders the claim unclear.
B.	Claim 10 recites the limitation "the high-surface-area support" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
C.	The term “substantially free” in claim 10 is a relative term which renders the claim indefinite. The term “substantially free” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
D.	Regarding claim 11, “x” is not particularly pointed out in the claim, thus renders the claim unclear.

Claim Rejections - 35 USC § 102(a)(2)
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

	Claim(s) 1-13 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lou et al. (US 11,351,522 B2).
The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
	Lou et al. ‘522 appears to teach the claimed nanocomposite catalyst comprising: a support; a multiplicity of nanoscale metal oxide clusters coupled to the support; and one or more metal atoms coupled to each of the nanoscale metal oxide clusters (See col. 2, lines 4-17 and lines 43-49; col. 4, line 63- col. 5, line 24).  See also entire reference for more details.
	No patentable distinction is seen between the claimed nanocomposite catalyst and that disclosed by the reference, thus the instant claims are anticipated.
	
Claim Rejections - 35 USC § 102(a)(1)
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


	Claim(s) 1-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wheelock (US 4,219,447).
	Wheelock ‘447 discloses a catalyst which comprises a cluster of titanium metal oxide and a Group VIII noble metal deposited on the surface of an inorganic oxide support (See col. 19- col. 20, claim 1).  The support surface is alumina (See col. 20, claim 3).  While alumina is preferred, other support materials can be used including silica, magnesia, and zirconia (See col. 3, lines 43-60).  The Group VIII metal is platinum (See col. 20, claim 6).  See also entire reference for more details.
	Regarding claims 1 & 3-10, the reference appears to teach the claimed nanocomposite catalyst, thus anticipates the instant claims.
	Regarding claim 2, with respect to the claimed limitation on “wherein the support comprises a refractory material having a surface area of at least 50 m2/g or at least 100 m2/g”, it is inherent and expected that the support materials of the reference would have at least 50 m2/g because they are high surface area support materials and have the same chemical compounds.

Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claim(s) 11, 12, & 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wheelock (US 4,219,447), as applied to claims 1-10 above, and further in view of Deevi et al. (US 7,243,658 B2).
	Wheelock ‘447 discloses a catalyst as discussed in the precedent paragraph, but silent with respect to the limitations on “the one or more metal atoms comprise metal clusters having 2 to 100 metal atoms” and “the nanoscale metal oxide clusters have a dimension in a range of 0.5 nm to 10 nm”, as recited in the instant claims 12 & 13, respectively.
	Deevi et al. ‘658 discloses a nanoscale composite catalyst comprises nanoscale metal particles and/or nanoscale metal oxide particles supported on nanoscale support particles, wherein the nanoscale metal particles and/or nanoscale metal oxide particles have an average particle size from about 3 nm to less than about 100 nm and comprise an element selected from the group consisting of elements including Si, Co, and Fe (which is recited in the instant claim 11).  See Deevi et al. ‘658 at col. 11, claim 1.  See also claims 2-8 of the reference.
	Thus, a nanoscale composite catalyst having the nanoscale metal oxide clusters in a range of 0.5 nm to 10 nm as recited in the instant claim 12 is known and taught by the Deevi et al. ‘658 reference and it would have been prima facie obvious to a person having the ordinary skill in the art at the time the invention was made to utilize the same support material and nanoscale metal oxide particles as taught in Deevi et al. ‘658 to achieve a useful catalytic material in Wheelock ‘447 because they are useful support material and nanoscale metal oxides for making similar catalyst.
	
Citations
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  All references are cited for related art.  See PTO-892 Form prepared attached.

Conclusion
10.	Claims 1-21 are pending.  Claims 1-13 are rejected.  Claims 14-21 are withdrawn due to nonelected (distinct) invention(s).  No claims are allowed.

Contacts
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Examiner CAM N. NGUYEN whose telephone number is (571)272-1357.  The examiner can normally be reached on M-F (8:30 am – 5:00 pm) at alternative worksite or at cam.nguyen@uspto.gov.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu Fung, can be reached at 571-270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Cam N. Nguyen/Primary Examiner, Art Unit 1736                                                                                                                                                                                                        
/CNN/
August 25, 2022